Case 1:19-cv-07131-ARR-SMG Document 9 Filed 03/16/20 Page 1 of 1 PageID #: 41



                                                                       Douglas B. Lipsky - Partner

                                                                                   420 Lexington
                                                                       New York, New York 10017
                                                                             Main: 212.392.4772
                                                                            Direct: 212.444.1024
                                                                              Fax: 212.444.1030
                                                                           doug@lipskylowe.com

                                                                             www.lipskylowe.com

                                               March 16, 2020

   VIA ECF
   The Honorable Steven M. Gold, U.S.M.J.
   U.S. District Court for the Eastern District of New York
   225 Cadman Plaza East
   Brooklyn, New York 11201

          Re:    Olsen v. 1287 Enterprises LLC, d/b/a 4 Corners Cannabis,
                 1:19-cv-7131 (ARR)(SMG)

   Dear Magistrate Judge Gold:

           This firm represents Plaintiff Thomas J. Olsen and we submit this letter on behalf
   of all parties to advise the Court this matter has been amicably resolved. The parties,
   accordingly, respectfully request (i) this matter be dismissed and discontinued without
   costs, and without prejudice to Plaintiff’s right to open the action within 30 days of the
   Court’s Order if the settlement is not consummated, and (ii) any existing deadlines and
   conferences be adjourned sine die, including the April 24, 2020 deadline for Defendant’s
   responsive pleading and the May 29, 2020, 10:00 a.m., Initial Pretrial Conference.

          We appreciate the Court’s consideration of these requests.

                                               Respectfully submitted,
                                               LIPSKY LOWE LLP


                                               s/ Douglas B. Lipsky
                                               Douglas B. Lipsky



   CC:    Kerry Ayala (Via ECF)
